Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 1/19/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 4, 6-10, 22 has/have been amended;
Claim(s) 28-55 is/are cancelled;
Claim(s) 57-58 is/are new;
Claim(s) 1-27, 56-58 is/are presently pending.

Response to Arguments
With regard to claim rejections under 35 USC 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 57-58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 20200360715 A1; Filed 2/20/20; cited in IDS).
Regarding claim 57, Lim teaches a method of treating a neurological disorder and/or disease ([0001]-[0002]), the method comprising:
measuring electroencephalography (EEG) signals of a patient ([0170]) with a sensor array comprising a plurality of sensors ([0039] “one or more electrodes”);
emitting radiation into the patient’s brain from an emitter array comprising a plurality of emitters ([0085]) based on the measured EEG signals in order to treat the neurological disorder and/or disease ([0086]; [0132]; [0135]); and
dynamically controlling the measuring and emitting within a biological time constant of the patient (Fig. 10-11; [0086]; [0132]; [0135]; [0170] “Real time EEG readings could intelligently call for PBM of selected oscillations for selected brain locations in specific time series”; [0220]; [0232]; the recited “within a biological time constant” is interpreted as within a time span of being able to treat and effect change within the patient; note that this term is not found in the instant specification and does not seem to be a standard term of art).
Regarding claim 58, Lim teaches a method of treating a neurological disorder and/or disease ([0001]-[0002]), the method comprising:

emitting radiation into a plurality of different regions of the patient’s brain from an emitter array comprising a plurality of emitters (Fig. 3; [0085]; [0134]) based on the measured EEG signals in order to treat the neurological disorder and/or disease ([0086]; [0132]; [0135]), wherein the emitting comprises independently controlling each of the plurality of emitters in the emitter array (Fig. 9; [0085]; [0135]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9, 16-22, 24, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 20190299021 A1; 10/3/2019) in view of Gunasekar (US 20180153470 A1; 6/7/2018).
Regarding claim 1, Kamei teaches a method of treating a neurological disorder and/or disease (Abstract; [0098]-[0100]), the method comprising: 
positioning a stimulation apparatus on a patient (Fig. 20).
Kamei does not teach the stimulation apparatus comprising:
a sensor array comprising a plurality of sensors, wherein each sensor comprises an electrode connection and a ground connection. Note that Kamei does teach a head electrode for measuring brain waves ([0108]-[0109]; Fig. 1A-1B, 11). However, Gunasekar teaches in the same field of endeavor (Fig. 1; [0003]) a sensor array comprising a plurality of sensors, wherein each sensor comprises an electrode connection and a ground connection (Fig. 1; Fig. 3-5; [0064]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kamei to include this feature as taught by Gunasekar because this enables testing and tracking of the sensors to ensure proper positioning ([0059]) and selective activation and deactivation independent of other sensors ([0064]).
The combination of Kamei and Gunasekar teaches an emitter array comprising a plurality of emitters (Kamei Fig. 20, 51a; Fig. 21b, 155; [0177] “number of LEDs”); 
measuring electroencephalography (EEG) signals of the patient dynamically with the sensor array (Kamei Fig. 7; Gunasekar [0081]-[0082]); and
emitting radiation into the patient's brain dynamically from the emitter array based on the measured EEG signals in order to treat the neurological disorder and/or disease brain waves that have been changed by the light pulse irradiation is reflected in the LED drive pulse voltage”; [0098]-[0100]; Kamei is teaching that brain wave affects the light irradiation and that there is feedback in that as the brain wave changes the light irradiation changes as a function of the brain wave; this reads on the recited term “dynamically” because it is changing and based on Applicant remarks 1/19/22 p. 10 which refers to a closed-loop feedback system, to be clear, Kamei, especially in [0094] is teaching a closed-loop feedback with brain wave ->light irradiation -> changed brain wave -> changed light irradiation via LED drive pulse voltage).
Regarding claim 2, in the combination of Kamei and Gunasekar, Kamei teaches wherein the emitting comprises emitting a sequence of optical macro pulses, each having a defined shape, based on the measured EEG signals (Fig. 1B; Fig. 3A; [0024]).
Regarding claim 3, in the combination of Kamei and Gunasekar, Kamei teaches wherein each optical macro pulse has an envelope and is composed of a sequence of pulse width modulation (PWM) filling pulses (Fig. 1B; Fig. 3A; Fig. 3C).
Regarding claim 5, in the combination of Kamei and Gunasekar, Kamei teaches further comprising adjusting a shape of the envelope and a time between sequential envelopes of the optical macro pulses based on the measured EEG signals (Fig. 1B; Fig. 3C; Fig. 8, 17; Fig. 17).
Regarding claim 9, the combination of Kamei and Gunasekar teaches wherein the measuring comprises measuring a local EEG signal obtained from a sensor in the sensor array (Kamei [0109]; Gunasekar [0081]).
Regarding claim 16, in the combination of Kamei and Gunasekar, Kamei teaches wherein the neurological disorder and/or disease comprises amyloidopathy, amyloidosis, tauopathy, Parkinson's disease, cerebral amyloid angiopathy, familial amyloid polyneuropathy, Huntington's disease, Alzheimer's disease ([0099]), dementia ([0099]), depression, neurological sexual function disease, trauma, tremors, insomnia, delirium, seizures, or a combination thereof.
Regarding claim 17, in the combination of Kamei and Gunasekar, Kamei teaches determining peak brain wave frequencies of the patient with a control unit coupled to the stimulation apparatus based on the measured EEG signals (Fig. 12; [0016]-[0019]).
Regarding claim 18, in the combination of Kamei and Gunasekar, Kamei teaches wherein the determining comprises utilizing an active dynamic feedback loop between measured signals of the stimulation apparatus and stimulation signals of the control unit (Fig. 8-9; Fig. 12).
Regarding claim 19, in the combination of Kamei and Gunasekar, Kamei teaches operating the active dynamic feedback loop in real time (Fig. 1B; Fig. 4-5).
Regarding claim 20, in the combination of Kamei and Gunasekar, Kamei teaches wherein the determining peak brain wave frequencies of the patient is based on a fast Fourier transform (FFT) of the measured EEG signals ([0019]; [0136]).
Regarding claim 21, in the combination of Kamei and Gunasekar, Kamei teaches wherein the emitting comprises inducing photobiomodulation in the patient's brain to treat the neurological disorder and/or disease ([0006]; [0057]; [0062]; [0066]).
Regarding claim 22, the combination of Kamei and Gunasekar teaches wherein the measuring comprises individually taking measurements of each sensor in the sensor array (Kamei [0109]; Gunasekar [0081]).
Regarding claim 24, in the combination of Kamei and Gunasekar, Kamei teaches wherein the emitting comprises uniform emission for all emitters in the emitter array (Fig. 3C; Fig. 6-7; a single output for LED lights means all emitters of Fig. 20, 51a and [0177] output uniform emission for all emitters).
Regarding claim 56, in the combination of Kamei and Gunasekar, Kamei teaches wherein the shape of the envelope comprises a rectangular shape, a triangular shape, a Gaussian shape, an exponential shape, a raised cosine-based shape, or a combination thereof (Fig. 3C, shape is in that of a cosine wave). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei and Gunasekar as applied to claim 3 above, and further in view of Lim (US 20200360715 A1; Filed 2/20/20; cited in IDS).
Regarding claim 4, in the combination of Kamei and Gunasekar, Kamei teaches further comprising adjusting a frequency and a duty cycle of the sequence of PWM filling pulses in order to reduce heating of the patient's tissues (Fig. 3C; Fig. 4-5; [0083]). .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei and Gunasekar as applied to claim 3 above, further in view of Taboada (US 20100016841 A1; 1/21/2010) and further in view of Lim (US 20200360715 A1; Filed 2/20/20; cited in IDS).
Regarding claim 6, the combination of Kamei and Gunasekar does not teach further comprising adjusting a spatial control of the radiation from different emitters of the emitter array based on the measured EEG signals, wherein the radiation comprises a spatial moving wave of radiation. However, Taboada teaches in the same field of endeavor (Abstract; [0011]) adjusting a spatial control of the radiation from different emitters of the emitter array ([0122]-[0123]; [0126]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to 
The combination of Kamei, Gunasekar, and Taboada does not teach based on the measured EEG signals. Note that Taboada does teach sensor monitoring to control the applied light which includes “cellular activity sensor” for “real-time feedback” ([0121]). However, Lim teaches in the same field of endeavor (Abstract) adjust light location based on measured EEG signals ([0086] “specific brain locations”; [0132]; [0135]; [0170]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kamei, Gunasekar, and Taboada to include controlling emitter based on based on the measured EEG signals as taught by Lim because this automatic control of therapy based on EEG ([0086]). 
In the combination of Kamei, Gunasekar, Taboada, and Lim, Taboada teaches wherein the radiation comprises a spatial moving wave of radiation ([0125] “moving the light”).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei and Gunasekar as applied to claim 1 above, and further in view of Gunasekar (US 20180317848 A1; 11/8/2018; cited in previous office action), hereinafter Gunasekar ‘848.
Regarding claim 7, the combination of Kamei and Gunasekar does not teach further comprising scanning the plurality of sensors to determine which sensors contact the patient within a pre-determined threshold. However, Gunasekar ‘848 teaches in the same field of endeavor (Fig. 1; [0002]) scanning the plurality of sensors to determine which sensors contact the patient within a pre-determined threshold (Fig. 1; Fig. 8; [0083]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kamei and Gunasekar to include this feature as taught by Gunasekar ‘848 because this enables deactivation of electrodes that are not in contact with the patient leading to more accurate measurement (Fig. 1; [0083]).
Regarding claim 8, in the combination of Kamei, Gunasekar, and Gunasekar ‘848, Gunasekar ‘848 (relied upon above to teach pre-determined threshold) teaches wherein the pre-determined threshold is based on a resistance value between the patient and the sensor or an amplitude of the measured EEG signals from the sensor ([0083] “amplitude”).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei and Gunasekar as applied to claim 1 above, and further in view of Chamoun (US 5458117 A; 10/17/1995; cited in previous office action).
Regarding claim 10, the combination of Kamei and Gunasekar does not teach wherein the measuring comprises measuring a global synthesized EEG signal obtained from a combination of local EEG signals obtained from sensors in the sensor array. However, Chamoun teaches in the same field of endeavor (Fig. 1) the measuring comprises measuring a global synthesized EEG signal obtained from a combination of local EEG signals obtained from sensors in the sensor array (Col. 9 lines 25-35). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kamei and Gunasekar to include this feature as taught by Chamoun because this enables better analysis and monitoring of EEG (Col. 3 lines 9-22). 
Regarding claim 11, in the combination of Kamei, Gunasekar, and Chamoun, Chamoun (relied upon above for global synthesized EEG) teaches further comprising filtering the global synthesized EEG signal in a pre-determined frequency range and/or by a specific signal processing algorithm (Col. 9 lines 29-52; Fig. 9; Fig. 11). 

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei and Gunasekar as applied to claim 1 above, and further in view of Vasapollo (US 20160106950 A1; 4/21/2016; cited in previous office action).
Regarding claim 12, the combination of Kamei and Gunasekar does not teach determining an awake-sleep cycle of the patient based on the measured EEG signals. 
Regarding claim 13, in the combination of Kamei, Gunasekar, and Vasapollo, Vasapollo (relied upon above for determining awake-sleep cycle) teaches adjusting a pulse shape of the radiation based on the determined awake-sleep cycle in an awake configuration ([0058]).
Regarding claim 14, in the combination of Kamei, Gunasekar, and Vasapollo, Vasapollo (relied upon above for determining awake-sleep cycle) teaches adjusting a pulse shape of the radiation based on the determined awake-sleep cycle in a sleep configuration ([0030]-[0031]).
Regarding claim 15, the combination of Kamei and Gunasekar does not teach measuring a patient's tremors, pulse, temperature, oxygen saturation (SpO2), or a combination thereof, with a sensor affixed to the patient. However, Vasapollo teaches in the same field of endeavor (Fig. 1; [0024]) measuring a patient's tremors, pulse, temperature, oxygen saturation (SpO2), or a combination thereof, with a sensor affixed to the patient (Fig.1; [0028]; [0035]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kamei and Gunasekar to include this feature as taught by Vasapollo because this enables treatment relating to sleep ([0026]-[0027]; [0030]-[0031]).

Claim(s) 23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei and Gunasekar as applied to claim 1 above, and further in view of Taboada (US 20100016841 A1; 1/21/2010)
Regarding claim 23, the combination of Kamei and Gunasekar does not teach wherein the emitting comprises individually controlling each emitter in the emitter array. However, Taboada teaches in the same field of endeavor (Abstract; [0011]) wherein the emitting comprises individually controlling each emitter in the emitter array ([0122]-[0123]; [0126]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kamei and Gunasekar to include wherein the emitting comprises individually controlling each emitter in the emitter array as taught by Taboada because this enables another way to beneficially effect the brain state via spatial control of the light ([0122]-[0123]).
Regarding claim 27, the combination of Kamei and Gunasekar does not teach wherein the emitting comprises dynamic emission based on spatial patterns changing in time and dynamically applied to individual emitters. However, Taboada teaches in the same field of endeavor (Abstract; [0011]) wherein the emitting comprises dynamic emission based on spatial patterns changing in time and dynamically applied to individual emitters ([0122]-[0123]; [0126]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kamei and Gunasekar to include wherein the emitting comprises dynamic emission based on spatial patterns changing in time and dynamically applied to .

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei and Gunasekar as applied to claim 1 above, and further in view of Sadwick (US 20170231058 A1; 8/10/2017; cited in previous office action).
Regarding claim 25, the combination of Kamei and Gunasekar does not teach wherein the emitting comprises static emission based on different emissions from different emitters in the emitter array. However, Sadwick teaches in the same field of endeavor ([0054] “EEG”) the emitting comprises static emission based on different emissions from different emitters in the emitter array ([0037] “in some embodiments arrays of solid state lighting panels (e.g., 100, 102) can be controlled independently and/or collectively to provide desired colors and illumination levels, either in static configurations… including white light and in particular may be of more than one color including more than one white color temperature and/or more than one color with each element of the block representing either a single color or multiple colors of light.” [0053]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kamei and Gunasekar to include this feature as taught by Sadwick because this enables light therapy utilizing multiple light sources/colors ([0054]).
Regarding claim 26, in the combination of Kamei, Gunasekar, and Sadwick, Sadwick teaches wherein the different emissions are based on different optical macro pulses emitted from different emitters of the emitter array ([0036]-[0037]; [0041]-[0042]; [0054]; the reference is teaching that multiple light sources of different colors/outputs can be combined to obtain the desired light treatment).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792